—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about November 10, 1997, which, insofar as appealed from, denied defendant-appellant’s motion to strike plaintiff’s supplemental bill of particulars and to preclude plaintiff from introducing at trial evidence of certain injuries and the testimony of certain doctors, unanimously affirmed, without costs.
The IAS Court did not improvidently exercise its discretion in denying, at this juncture, defendant’s motion to preclude where there was no showing that plaintiff failed to provide medical reports under her control or that plaintiff failed to provide authorizations for those notes and records not under her control. We have considered appellant’s other contentions and find they do not warrant a modification of the order. Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.